FILED
                             NOT FOR PUBLICATION                            JUN 16 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CRUZ LEMUS,                                      No. 11-71111

               Petitioner,                       Agency No. A070-936-657

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 12, 2014**

Before:        McKEOWN, WARDLAW, and M. SMITH, Circuit Judges.

       Cruz Lemus, a native and citizen of Guatemala, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th

Cir. 2006), and review de novo claims of due process violations in immigration

proceedings, Zetino v. Holder, 622 F.3d 1007, 1011 (9th Cir. 2010). We deny the

petition for review.

      Substantial evidence supports the BIA’s determination that Lemus’s

experiences regarding his reenlistment in the military do not rise to the level of

persecution. See Nagoulko v. INS, 333 F.3d 1012, 1016-18 (9th Cir. 2003)

(discrimination, harassment, and physical encounters without any significant

physical violence did not compel finding of past persecution). We reject Lemus’s

contentions that the agency inadequately or improperly considered his past

persecution claim. Substantial evidence also supports the BIA’s determination that

Lemus failed to demonstrate a well-founded fear of future persecution on account

of a protected ground. See Nagoulko, 333 F.3d at 1018 (possibility of future

persecution too speculative). Thus, Lemus’s asylum claim fails.

      Because Lemus failed to satisfy the lower standard of proof for asylum, it

necessarily follows that he failed to satisfy the more stringent standard for

withholding of removal. See Zehatye, 453 F.3d at 1190.




                                           2                                    11-71111
      Further, substantial evidence supports the BIA’s determination that Lemus

failed to establish it is more likely than not he would be tortured if returned to

Guatemala. See Zheng v. Holder, 644 F.3d 829, 835 (9th Cir. 2011).

      Finally, we reject Lemus’s contention that the IJ’s discussion of changed

circumstances deprived him of a fair hearing. See Lata v. INS, 204 F.3d 1241,

1246 (9th Cir. 2000) (requiring error and prejudice to prevail on a due process

claim).

      PETITION FOR REVIEW DENIED.




                                           3                                     11-71111